Citation Nr: 1440336	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-24 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the Veteran's death, to include as the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to October 1967, with service in Vietnam.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2009 rating decision by the Pittsburgh, Pennsylvania Regional Office (RO).

The Board notes that the appellant requested a hearing before a Veterans Law Judge at the RO.  A videoconference hearing was scheduled in June 2014.  However, in a statement dated in May 2014, the appellant, through her representative, cancelled her hearing request.  As such, the appellant's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e).

In July 2014, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2008; the immediate cause of death was respiratory failure due to pneumonia and aortic stenosis.

2.  At the time of the Veteran's death, the Veteran was service connected for: residuals of shell fragment wounds, amputation, index and middle fingers, right hand, and; scar, right forearm.

3.  During military service, the Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides therein.

4.  Ischemic heart disease (to include coronary artery disease) is presumptively linked to herbicide exposure.

5.  There is an approximate balance of positive and negative evidence as to whether the Veteran's ischemic heart disease contributed substantially or materially to cause his death, it combined to cause death and aided or lent assistance to the production of death. 


CONCLUSION OF LAW

Resolving all doubt in favor of the Appellant, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that ischemic heart disease led to the Veteran's death, which was due to in-service exposure to agent orange.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  See id.  Service connection for the cause of death is not limited to death caused only by diseases or disabilities that had already been service connected at time of death, but rather it applies to any chronic disability or disease that either began during or was otherwise caused by a veteran's military service. 

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

During the course of the appellant's appeal, a liberalizing law was enacted which created a new evidentiary standard by which a claim of entitlement to service connection for ischemic heart disease can be substantiated.  See Diseases Associated With Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53,202 (August 31, 2010).  Specifically, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.

The regulations provide that service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307  3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309. 

Here, the immediate cause of death in June 2008 is shown to be respiratory failure due to pneumonia and aortic stenosis.  At the time of his death, the Veteran was service connected for: residuals of shell fragment wounds, amputation, index and middle fingers, right hand, and; scar, right forearm.

Private treatment records confirm that the Veteran was diagnosed with coronary artery disease.  Additionally, an October 2012 Disability Benefits Questionnaire completed by the Veteran's treating cardiologist indicates that the Veteran suffered a myocardial infarction prior to his death in 2008.  Therefore, the record demonstrates that the Veteran had ischemic heart disease.

The Veteran's DD-214 Form reflects that he served with a military occupational specialty of Rifleman in the Republic of Vietnam and was awarded a Purple Heart Medal. Therefore, exposure to agent orange or herbicides during service is conceded, and ischemic heart disease is presumptively related to service.

Regarding whether the Veteran's ischemic heart disease was a contributory cause of his death, there are conflicting medical opinions from the Veteran's treating cardiologist and a VA physician.  It is the Board's duty to assess the credibility and probative value of evidence, but the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that all opinions proffered considered all of the pertinent evidence of record, and provided rationale.  The positive opinion was by a cardiologist and the negative opinion by the Chief of Occupational Medicine.  The medical evidence of record for and against the claim is at least in relative equipoise.  Resolving doubt in favor of the appellant, the claim of entitlement to service connection for the cause of the Veteran's death is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties) is harmless error.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


